Exhibit 10.98
AMENDMENT TO TRUST AGREEMENT
THIS AMENDMENT (the “Amendment”) to the Trust Agreement dated December 31, 2003
(the ‘Trust”) is entered into as of January 1, 2006, between DYNEGY INC., an
Illinois corporation (the “Company”) and VANGUARD FIDUCIARY TRUST COMPANY, a
trust company incorporated under Chapter 10 of the Pennsylvania Banking Code
(the “Trustee”).
WITNESSETH
WHEREAS, the Company and the Dynegy Inc. Benefit Plans Committee (the “Plan
Administrator”) have entered into an agreement (the “FCI Agreement”) with
Fiduciary Counselors Inc. (the “Independent Fiduciary”) pursuant to which the
Independent Fiduciary was appointed by the Plan Administrator to have the sole
and exclusive fiduciary responsibility with respect to the continued offering
and operation of the Dynegy Stock Fund and with respect to the continued holding
of Class A common stock of the Company (“Company Stock”) in the Dynegy Northeast
Generation Inc. Savings Incentive Plan (the “Plan”);
WHEREAS, pursuant to the FCI Agreement, the Independent Fiduciary received
certain powers to direct the Trustee with respect to the Dynegy Stock Fund and
the Company Stock, and the Independent Fiduciary agreed to perform certain
duties with respect to the Dynegy Stock Fund and the Company Stock; and
WHEREAS, the Company and the Trustee deem it necessary and desirable to amend
the Trust Agreement to reflect the appointment of the Independent Fiduciary and
to authorize it to have certain powers and to perform the duties specified in
this Amendment with respect to the Dynegy Stock Fund and the Company Stock.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby agree and declare as
follows:
1. Section 2.1 of the Trust is hereby amended in its entirety to provide as
follows:
“The Plan Administrator shall have the exclusive authority and discretion to
select the investment funds available for investment under the Plan, other than
the Dynegy Stock Fund, which shall be offered as an investment fund available
for investment under the Plan in accordance with the provisions of the Plan and
Section 2.5 hereof (the selected investment funds and the Dynegy Stock Fund are
collectively referred to as the “Investment Funds”). The Plan Administrator
shall notify the Trustee in writing of the selection of the Investment Funds
currently available for investment under the Plan, and any changes thereto. To
the extent provided in the Plan and Master Trust Agreement (as defined below),
the Plan Administrator may also direct the Trustee from time to time to cause
assets in the Fund to be delivered to the trustee under that certain Master
Trust Agreement effective January 1, 2002 between Dynegy Inc. and Vanguard
Fiduciary Trust Company (the “Master Trust Agreement”) which established a
master trust (the “Master Trust”), and such assets shall be held, administered
and invested pursuant to the Master Trust Agreement. The Master Trust is hereby
adopted as a part of this Agreement and the Plan.”

 

 



--------------------------------------------------------------------------------



 



2. Section 2.2 of the Trust is amended in its entirety to read as follows:
“Section 2.2. Subject to the provisions of Section 2.5 hereof and the Plan, each
Participant shall have the exclusive right, in accordance with the provisions of
the Plan, to direct the investment by the Trustee of all amounts allocated to
the separate accounts of the Participant under the Plan among any one or more of
the available Investment Funds. All investment directions by Participants shall
be timely furnished to the Trustee by the Plan Administrator, except to the
extent such directions are transmitted telephonically or otherwise by
Participants directly to the Trustee or its delegate in accordance with rules
and procedures established and approved by the Plan Administrator and
communicated to the Trustee. In making any investment of the assets of the Fund,
the Tmstee shall be fully entitled to rely on such directions furnished to it by
the Plan Administrator, Independent Fiduciary or Participants in accordance with
the provisions of the Plan and the Plan Administrator’s approved rules and
procedures, and shall be under no duty to make any inquiry or investigation with
respect thereto. The Plan Administrator may designate a default fund under the
Plan in which the Trustee shall deposit contributions to the Fund on behalf of
Participants who have been identified by the Plan Administrator as having not
specified investment choices under the Plan. In addition, the Independent
Fiduciary may also designate a default fund pursuant to Section 2.5. If the
Trustee receives any contribution under the Plan that is not accompanied by
instructions directing its investment, the Trustee shall immediately notify the
Plan Administrator or the Independent Fiduciary, as applicable, of that fact,
and the Trustee may, in its discretion, hold all or a portion of the
contribution uninvested without liability for loss of income or appreciation
pending receipt of proper investment directions (which proper investment
directions shall include the designation of a default fund as provided in the
preceding sentences). Otherwise, it is specifically intended under the Plan and
this Agreement that the Trustee shall have no discretionary authority to
determine the investment of the assets of the Fund.”
3. Subsection 2.3(a) of the Trust is hereby amended by adding the phrase,
“subject to the provisions of Section 2.5,” to the beginning thereof.

 

2



--------------------------------------------------------------------------------



 



4. Subsection 2.3(b) of the Trust is hereby amended in its entirety to provide
as follows:
“(b) to dispose of all or any part of the investments, securities other than
Company Stock, or other property which may from time to time or at any time
constitute the Fund or portion thereof in accordance with the investment
directions by Participants furnished to it pursuant to Section 2.2 or the
written directions by the Plan Administrator furnished to it pursuant to
Section 1.3, or to dispose of all or any part of the Company Stock which may
from time to time or at any time constitute a portion of the Fund in accordance
with the investment directions by Participants furnished to it pursuant to
Section 2.2 or the written directions by the Independent Fiduciary pursuant to
Section 2.5, and to make, execute and deliver to the purchasers thereof good and
sufficient deeds of conveyance therefore, and all assignments, transfers and
other legal instruments, either necessary or convenient for passing the title
and ownership thereto, free and discharged of all trusts and without liability
on the part of such purchasers to see to the application of the purchase money;”
5. A new Section 2.5 is hereby added to the Trust to provide as follows:
“Section 2.5. Notwithstanding any other provision of this Agreement to the
contrary, the Independent Fiduciary shall have the sole and exclusive authority
to determine whether acquiring or holding Company Stock in the Plan and Fund is
no longer consistent with the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) and it shall be the sole named fiduciary for such purpose.
If the Independent Fiduciary makes such a determination, it shall have the power
to determine whether to:

  (a)  
prohibit or limit (for example, as a percentage of a Participant’s account)
further purchases or holdings of Company Stock or increasing the Dynegy Stock
Fund’s holding of cash or cash equivalent investments, and in the event of such
prohibition or limitation, to designate, as necessary, an alternative investment
fund for the investment of the proceeds pending further investment directions by
the Plan’s Participants and beneficiaries;
    (b)  
liquidate some or all of the Plan’s holdings in Company Stock and determine how
such liquidation should be accomplished and in the event of such liquidation, to
designate, as necessary, an alternative investment fund for the investment of
the proceeds pending further investment directions by the Plan’s Participants
and beneficiaries; or

 

3



--------------------------------------------------------------------------------



 



  (c)  
terminate the availability of the Dynegy Stock Fund as an investment option
under the Plan on such terms and conditions as the Independent Fiduciary shall
deem prudent and in the interest of the Plan and its Participants and
beneficiaries (and notwithstanding any Participant or beneficiary investment
directions to the contrary), including the determination of the manner and
timing of termination of the Dynegy Stock Fund and orderly liquidation of its
assets and designation of an alternative investment fund for the investment of
the proceeds pending further investment directions by the Plan’s Participants
and beneficiaries.

The Independent Fiduciary shall direct the Trustee to take such actions as are
necessary and appropriate to implement and administer the Independent
Fiduciary’s determinations under this Section 2.5, and the Trustee shall be
fully entitled to rely on such directions, and the Trustee shall be under no
duty to ascertain whether such directions are in accordance with the provisions
of the Plan.”
6. Section 3.1 of the Trust is hereby deleted and the remaining Sections of
Article III renumbered accordingly.
7. The second sentence of Section 4.5 of the Trust is hereby amended in its
entirety to provide as follows:
“The Trustee shall be the fiduciary who is responsible for ensuring that such
procedures are sufficient to safeguard the confidentiality of the information
described above and that such procedures are followed; provided, however, the
Independent Fiduciary shall be the fiduciary responsible for ensuring the
confidentiality of the proxy voting process.”
8. A new Section 4.6 is hereby added to the Trust to provide as follows:
“Section 4.6. The Independent Fiduciary shall direct the Trustee to execute and
deliver such forms and other documents as the Independent Fiduciary may
determine are advisable to be filed with the Securities and Exchange Commission
or other governmental agency, and the Trustee shall be fully entitled to rely on
such directions.”
9. Sections 7.1 and 7.2 of the Trust are hereby amended by adding the phrase “or
the Independent Fiduciary” immediately following the term “Plan Administrator”
in such Sections.
10. This Amendment may be executed in separate counterparts, which together
shall constitute one agreement.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

            DYNEGY INC.
      By:   /s/ [ILLEGIBLE]         Title: Vice President, HR            
VANGUARD FIDUCIARY TRUST COMPANY
      By:   /s/ Dennis Simmons         Title: Principal
Dennis Simmons  

          AGREED TO AND APPROVED BY:
FIDUCIARY COUNSELORS INC.    
 
       
By:
  /s/ [ILLEGIBLE]    
 
       
 
  Title: President & CEO    

 

5